Title: From James Madison to Robert W. Fox, 16 June 1802
From: Madison, James
To: Fox, Robert W.


Sir,Department of State June 16. 1802.
I have recd. your letter of april 10. in which you ask a decision whether you may whilst american Consul perform certain services as agent for the Batavian Government. The constitution of the U. States has left no discretion to the Executive on this point “no person holding any office of profit or trust under them shall, without the consent of congress, accept of any present, emolument, office, or title of any kind whatever, from any King, prince or foreign state.” You will perceive therefore that as congress alone can grant the permission, the application for it must be made by you, to that authority; which has hitherto manifested a disinclination to grant such permissions. I have the honor &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   U.S. Constitution, article 1, section 9, clause 8.


